J-S78016-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

B.N.S.,                                        IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                  Appellee

                        v.

M.O.W.,

                  Appellant                    No. 1444 MDA 2014


                Appeal from the Order entered July 31, 2014,
              in the Court of Common Pleas of Dauphin County,
                  Civil Division, at No(s): 2012 CV 03020 CU

BEFORE: GANTMAN, P.J., JENKINS, and MUSMANNO, JJ.

MEMORANDUM BY JENKINS, J.:                           FILED APRIL 28, 2015
      M.O.W. (“Father”) appeals, pro se, from the order dated July 30, 2014,

and entered on July 31, 2014, in the Dauphin County Court of Common

Pleas, Civil Division, denying Father’s request for visitation with his minor

child, L.N.S. (“Child”), born in February of 2005.1 We affirm.

      The relevant facts and procedural history of this case are as follows.

B.N.S. (“Mother”) and Father are the biological parents of Child, who was

born in February of 2005.     Mother and Father were never married.      Six

weeks after Child’s birth, in March 2005, Father was arrested and charged

with, inter alia, simple assault for his involvement in an altercation with

Mother. N.T., 7/21/14, pp. 8-11. Father was convicted of the simple assault

and related crimes and served seven months in prison before being released



1
 The trial court’s order also amended its previous custody order of June 12,
2012 to permit Father telephone conversations with Child once every two
weeks for the duration of five to ten minutes.
J-S78016-14


on parole in September 2005, at which time Child was approximately eight

months old. Id.

      In February 2006, Father was arrested and charged with robbery,

person not to possess a firearm, aggravated assault, and other related

charges. N.T., 7/21/14, pp. 4-6. Subsequently, Father pled guilty to and

was convicted of the charges.     Id.   Father was sentenced to a term of

incarceration of eight to twenty-two years, which he began serving on

February 3, 2006. Id. He is currently incarcerated at the State Correctional

Institution at Mahanoy (“SCI Mahanoy”), located in Frackville, Pennsylvania.

      Since birth, Child has resided with Mother, who has served as Child’s

primary caretaker.   Mother’s Custody Complaint, 4/13/12, at 5-8.        From

September 1, 2010 to the present, Child has resided with Mother, Mother’s

grandmother (“Maternal Great-Grandmother”), and Mother’s fiancé at a

residence in Harrisburg, Pennsylvania. Id. at 5-6.

      The instant custody matter began on April 13, 2012 when Mother filed,

pro se, a complaint for custody, seeking sole legal and primary physical

custody of Child. On April 20, 2012, the trial court issued an order directing

Mother and Father to participate in a custody conference before a custody

conference officer, in an effort to resolve the issues in dispute. On June 8,

2012, Mother and Father, both without counsel, participated in the custody

conference and reached a custody agreement. On June 11, 2012, the trial

court issued a custody order ratifying the terms of the agreement as follows:

      1. Sole legal and primary physical custody of [Child] shall be
         with [] Mother.
      2. No party shall relocate [Child] if such relocation will
         significantly impair the ability of a non-relocating party to
         exercise his or her custodial rights unless (a) every person

                                     -2 -
J-S78016-14


         who has custodial rights to [Child] consents to the proposed
         relocation or (b) the [trial court] approves the proposed
         relocation. . . .
      3. Should there be a substantial change in circumstances,
         either party may request an increase/decrease or change in
         the current custodial status by filing a Petition for
         Modification with the Dauphin County Prothonotary’s Office.
Custody Order, 6/12/12 (emphasis in original).

      On March 28, 2014, Father filed, pro se, a petition for modification of

the custody order. According to Father’s petition, since his incarceration he

had   maintained     contact   with   Child   via   correspondence,   telephone

conversations, and the occasional visit, all of which Mother terminated upon

receiving sole legal and primary physical custody of Child. Father’s Petition

for Modification, 3/28/14, at 6. In filing the petition, Father sought to have

the trial court grant him telephone communication and visitation with Child.

On July 21, 2014, the trial court conducted a custody hearing to address

Father’s petition.

      At the hearing, the trial court heard testimony from Mother and

Father, who appeared via video conference.            In his testimony, Father

detailed his extensive criminal history and acknowledged how his repeated

and lengthy periods of incarceration had precluded him from fulfilling his role

as Child’s parent. N.T., 7/21/14, at 8-9, 36. However, Father also testified

to his efforts aimed at maintaining a relationship with Child in spite of his

incarcerations through correspondence and telephone conversations. Id. at

15-17. Father stated that, from 2007 to 2012, “I talked to [Child] at least

one time a week, sometimes two.”         Id. at 17.    Father also claimed that

Mother brought Child to visit him in prison “numerous times” throughout

2006, once in July 2007, and once more in 2010. Id. at 13-15. However,


                                       -3 -
J-S78016-14


Father also testified that he had not spoken to Child since May 2012 on

account of Mother’s request by fax, dated June 20, 2012, that he not call or

write to Child anymore. Id. at 16-17, 45. Further, Father noted that he was

eligible for parole and was awaiting his next parole hearing scheduled to

occur “in 60 days or more.” Id. at 4-5.

      Mother also testified at the hearing.      Mother explained that any

correspondence or telephone communication between Father and Child was

orchestrated by Maternal Great-Grandmother without Mother’s knowledge:

            And so [Father’s] in jail. There’s no contact with me. Now
      [Maternal Great-Grandmother], she feels that because he is the
      father, he will always love [Child] and he’s still [Child’s] father
      no matter what. So she was the one that would be sending him
      pictures. And they would send letters back and forth with each
      other. I was not included in those letters.

            She would take those letters from him and send them to
      [Child] and send him cards and have [Child], like, draw on paper
      to send to him. I didn’t send him anything.

           So the contact or the phone calls was not through me. It
      was through [Maternal Great-Grandmother] with me not even
      knowing. . . .
N.T., 7/21/14, pp. 28-29.        Mother also disputed Father’s testimony

concerning the frequency of and circumstances surrounding Child’s visits

with Father in prison, indicating that she took Child to see Father only once

and that Maternal Great-Grandmother coordinated another visit in 2008

without Mother’s knowledge.     Id. at 31.   Further, Mother testified to her

emphatic opposition to the prospect of visitation with Father during the

remainder of his incarceration and stated that she did not want him to call or

write to Child anymore. Id. at 35-43. Finally, Mother noted that she was



                                     -4 -
J-S78016-14


open to the possibility of supervised visitation in the future in the event of

Father’s release on parole. Id. at 43.

      On July 30, 2014, the trial court issued the underlying order,

amending its previous custody order of June 11, 2012 to permit Father

telephone conversations with Child once every two weeks for a duration of

five to ten minutes.    The trial court denied Father’s request for visitation

with Child. On August 27, 2014, Father filed a timely notice of appeal but

failed to simultaneously file a concise statement of errors complained of on

appeal, in contravention of Pa.R.A.P. 1925(a)(2)(i) and (b). On September

4, 2014, the trial court issued an order directing Father to file a concise

statement of errors complained of on appeal within twenty-one days of the

order. Thereafter, on September 10, 2014, Father filed a concise statement

of errors complained of on appeal.2

      On appeal, Father raises a single question for our review:

      Did the trial court abuse [its] discretion. . . by denying [Father’s]
      request for visitation with [Child] [due] to [Father’s] current
      incarceration[?]
Father’s Brief at 4.

      In custody cases, our scope and standard of review is as follows:

2
  Although Father failed to comply with Pa.R.A.P. 1925(a)(2)(i) and (b),
relating to children’s fast track appeals, we decline to dismiss or quash his
appeal. See In re K.T.E.L, 983 A.2d 745, 747 (Pa.Super. 2009) (holding
that the failure to file a concise statement of errors complained of on appeal
with the notice of appeal will result in a defective notice of appeal, to be
disposed of on a case-by-case basis). Here, Father filed the Rule 1925(b)
statement fourteen days after filing the notice of appeal. However, since the
misstep was not prejudicial to any of the parties and did not impede the trial
court’s ability to issue a thorough opinion, the procedural error was
harmless. Cf. J.P. v. S.P., 991 A.2d 904 (Pa.Super. 2010) (appellant
waived all issues by failing to timely comply with the trial court’s direct order
to file a concise statement).
                                      -5 -
J-S78016-14


             In reviewing a custody order, our scope is of the broadest
      type and our standard is abuse of discretion. We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.
C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      Additionally, this Court has stated:

      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.
Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation

omitted).

      “With any child custody case, the paramount concern is the best

interests of the child. This standard requires a case-by-case assessment of

all the factors that may legitimately affect the physical, intellectual, moral

and spiritual well-being of the child.” M.J.M. v. M.L.G., 63 A.3d 331, 334

(Pa. Super. 2013) (citation omitted). Further, the party seeking modification

of custody arrangements has the burden of showing that modification is in

the child’s best interest.   Ketterer, 902 A.2d at 539 (citation omitted).

Consistent with the prevailing goal of custody proceedings, the trial court

was obligated to consider all factors relevant to the child’s well-being in

                                      -6 -
J-S78016-14


evaluating Father’s contentions.     J.M.R. v. J.M., 1 A.3d 902, 911 (Pa.

Super. 2010).

      The right to visitation, although constrained by a natural parent’s

incarceration, is not extinguished by the sole fact of incarceration. Etter v.

Rose, 684 A.2d 1092, 1093 (Pa. Super. 1996). Rather, where one parent is

incarcerated the presumption is that visitation at the prison is not in the

child’s best interest. Id. The incarcerated parent, however, has the right to

have a hearing, at which time he is given the opportunity to present

evidence to rebut that presumption and show that the visitation would be

beneficial and in the child’s best interest. Id.

      Further, we have delineated the factors to be considered by the trial

court in evaluating the best interests of a child when deciding an

incarcerated parent’s request for visitation: (1) age of the child; (2) distance

and hardship to the child in traveling to the visitation site; (3) the type of

supervision at the visit; (4) identification of the person(s) transporting the

child and by what means; (5) the effect on the child both physically and

emotionally; (6) whether the parent has and does exhibit a genuine interest

in the child; and (7) whether reasonable contacts were maintained in the

past. Etter, 684 A.2d at 1093. Additionally, we regard the nature of the

criminal conduct that culminated in the parent’s incarceration as another

relevant consideration.   D.R.C. v. J.A.Z., 612 Pa. 519, 536, 31 A.3d 677,

687 (2011).

      On appeal, Father contends that the trial court erred in its application

of the Etter factors to the facts of this case, and, thereby, committed an

abuse of discretion in denying his request for visitation with Child.


                                       -7 -
J-S78016-14


Specifically, Father argues that the trial court, in making its findings,

accorded improper weight and credibility to Mother’s testimony vis-à-vis his

own testimony and, as a result, came to a decision not conducive to the best

interest of Child. We disagree.

        In its Rule 1925(a) opinion, the trial court explained the reasoning

underlying its decision as follows:

               The [trial court] does not believe it is in the best interest of
        [Child] to have physical visits at a state correctional institution
        considering the lack of contact [] Father has had with [Child]
        since [Child’s birth], and the potentially traumatizing nature of
        visiting a state correctional institut[ion]. The [trial court] is also
        mindful that Father has an extensive and violent criminal history
        including domestic violence against Mother and indecent assault
        against Mother’s younger sister. The distance to SCI Mahanoy in
        Frackville, Pennsylvania is significant and may be traumatizing to
        a child of this age[3]. Mother is not at all convinced that Father
        has a genuine interest in [Child], and [the trial court] is not fully
        convinced either. The [trial court] does believe that at some
        point there may be some type of reunification, and believes that
        regular telephone calls are an appropriate and an initial step
        toward that reunification.
Trial Ct. Op., 9/18/14, at 3-4.

        After a careful review of the record, we conclude that the trial court’s

findings are supported by competent evidence, and that it reasonably

concluded that regular telephone communication between Father and Child,

not visits to the prison, will best serve Child’s needs and welfare at this

stage in Child’s life. In applying the Etter factors, the trial court reasonably

concluded that Father failed to provide sufficient evidence to warrant

visitation at the prison. Indeed, Father presented no evidence to rebut the

presumption that visitation at the prison would not be in Child’s best


3
    Child is 10 years old.
                                         -8 -
J-S78016-14


interest. Although Father testified to his love and affection for Child and has

expressed a willingness to fulfill his parental responsibilities, his failure to

put himself in a position to develop a parental relationship with Child as well

as his complete absence throughout the majority of Child’s life due to his

repeated incarceration belie such sentiments. Moreover, to the extent that

Father asks this Court to revisit the trial court’s determinations regarding

both his and Mother’s credibility as testifying witnesses, we must defer to

the trial court “who viewed and assessed the witnesses first hand.” J.M.R.

v. J.M., 1 A.3d at 911; see also In re Adoption of R.J.S., 901 A.2d 502,

506 (Pa. Super. 2006) (stating that “[t]he trial court, not the appellate

court, is charged with the responsibilities of evaluating credibility of the

witnesses and resolving any conflicts in the testimony. In carrying out these

responsibilities, the trial court is free to believe all, part, or none of the

evidence.”).   After careful consideration, we decline to disturb the trial

court’s credibility determinations.

      In consideration of these circumstances and our careful review of the

record, we conclude that the trial court did not abuse its discretion or

commit an error of law in denying Father’s request for visitation with Child.

      Accordingly, for the reasons stated above, we affirm the trial court’s

order denying Father’s request for visitation with Child.




                                      -9 -
J-S78016-14


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/28/2015




                          -10 -